            Case 1:19-cv-11710-KPF Document 38 Filed 07/28/20 Page 1 of 5




UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

SANMINA CORPORATION,

                Plaintiff,                              Case No. 1:19-cv-11710-KPF
                                                          related to
-against-
                                                        Case No. 1:19-cv-11712-KPF

DIALIGHT PLC,                                          CONFIDENTIALITY STIPULATION
                                                       AND PROTECTIVE ORDER
                Defendant.



       WHEREAS, the Parties having agreed to the following terms of confidentiality, and the

Court having found that good cause exists for the issuance of an appropriately tailored

confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

       ORDERED that the following restrictions and procedures shall apply to the information

and documents exchanged by the parties in connection with the pre-trial phase of this action:

       1.       Counsel for any party may designate any document or information, in whole or in

part, as confidential if counsel determines, in good faith, that such designation is necessary to

protect the interests of the client in information that is proprietary, a trade secret or otherwise

sensitive non-public information. Information and documents designated by a party as

confidential will be stamped “CONFIDENTIAL.”

       2.       The Confidential Information disclosed will be held and used by the person

receiving such information solely for use in connection with the action.

       3.       In the event a party challenges another party’s designation of confidentiality,

counsel shall make a good faith effort to resolve the dispute, and in the absence of a resolution,

the challenging party may seek resolution by the Court. Nothing in this Protective Order

constitutes an admission by any party that Confidential Information disclosed in this case is

                                                   1
            Case 1:19-cv-11710-KPF Document 38 Filed 07/28/20 Page 2 of 5




relevant or admissible. Each party reserves the right to object to the use or admissibility of the

Confidential Information.

       4.       The parties should meet and confer if any production requires a designation of

“For Attorneys’ or Experts’ Eyes Only.” All other documents designated as “CONFIDENTIAL”

shall not be disclosed to any person, except:

                a.     The requesting party and counsel, including in-house counsel;

                b.     Employees of such counsel assigned to and necessary to assist in the

                       litigation;

                c.     Consultants or experts assisting in the prosecution or defense of the

                       matter, to the extent deemed necessary by counsel; and

                d.     The Court (including the mediator, or other person having access to any

                       Confidential Information by virtue of his or her position with the Court).

       5.       Prior to disclosing or displaying the Confidential Information to any person,

counsel must:

                a.     Inform the person of the confidential nature of the information or

                       documents;

                b.     Inform the person that this Court has enjoined the use of the information

                       or documents by him/her for any purpose other than this litigation and has

                       enjoined the disclosure of the information or documents to any other

                       person; and

                c.     Require any consultants or experts given access to Confidential

                       Information pursuant to Section 4.c. to sign an agreement to be bound by

                       this Order in the form attached as Exhibit A.



                                                 2
              Case 1:19-cv-11710-KPF Document 38 Filed 07/28/20 Page 3 of 5




         6.       The disclosure of a document or information without designating it as

“Confidential” shall not constitute a waiver of the right to designate such document or

information as Confidential Information. If so designated, the document or information shall

thenceforth be treated as Confidential Information subject to all the terms of this Stipulation and

Order.

         7.       Any Personally Identifying Information (“PII”) (e.g., social security numbers,

financial account numbers, passwords, and information that may be used for identity theft)

exchanged in discovery shall be maintained by the receiving party in a manner that is secure and

confidential and shared only with authorized individuals in a secure manner. The producing

party may specify the minimal level of protection expected in the storage and transfer of its

information. In the event the party who received PII experiences a data breach, it shall

immediately notify the producing party of same and cooperate with the producing party to

address and remedy the breach. Nothing herein shall preclude the producing party from

asserting legal claims or constitute a waiver of legal rights and defenses in the event of litigation

arising out of the receiving party’s failure to appropriately protect PII from unauthorized

disclosure.

         8.       Pursuant to Federal Rule of Evidence 502, the production of privileged or work

product protected documents or communications, electronically stored information (“ESI”) or

information, whether inadvertent or otherwise, shall not constitute a waiver of the privilege or

protection from discovery in this case or in any other federal or state proceeding. This Order

shall be interpreted to provide the maximum protection allowed by Federal Rule of Evidence

502(d). Nothing contained herein is intended to or shall serve to limit a party’s right to conduct a




                                                   3
            Case 1:19-cv-11710-KPF Document 38 Filed 07/28/20 Page 4 of 5




review of documents, ESI or information (including metadata) for relevance, responsiveness

and/or segregation of privileged and/or protected information before production.

       9.       Notwithstanding the designation of information as “Confidential” in discovery,

the producing party shall have the burden of proving the Confidential nature of the documents or

other information in the event of any challenge to said designation.

       10.      In the event that a party intends to file Confidential Information with the Court,

the parties shall first make a good faith effort to confer to determine whether the producing party

wishes to maintain its Confidential designation. Unless the Confidential designation is

withdrawn in connection with the meet and confer process or otherwise, the parties shall comply

with this Court’s Individual Rules Of Practice In Civil Cases, Rule 9 in the handling, filing and

redaction of all documents or other information designated by a producing party as Confidential.

       11.      In the event that any party receives a subpoena or other compulsory process

requiring the production of information designated by a producing party as Confidential, the

party receiving the demand for production shall notify the producing party within five court days

and shall make a good faith effort to defer production until the producing party has an

opportunity to intervene to protect its Confidential designation.

       12.      Nothing in the stipulation affects a party’s rights to seek protection for

information in addition to that recognized by the laws of the United States on the ground that the

laws of a foreign nation apply to the information being sought and preclude or limit the

production of that information.

       13.      At the conclusion of litigation, Confidential Information and any copies thereof

shall be promptly (and in no event later than 30 days after entry of final judgment no longer

subject to further appeal) returned to the producing party or certified as destroyed, except that the



                                                  4
                Case 1:19-cv-11710-KPF Document 38 Filed 07/28/20 Page 5 of 5




      parties’ counsel shall be permitted to retain their working files on the condition that those files

      will remain protected.

             14.     Nothing herein shall preclude the parties from disclosing material designated to

      be Confidential Information if otherwise required by law or pursuant to a valid subpoena.

             SO STIPULATED AND AGREED.

      Dated: July 27, 2020                       ERVIN COHEN & JESSUP LLP
                                                           and
                                                 RICH, INTELISANO & KATZ, LLP


                                                 By: /s/ Michael C. Lieb
                                                     Michael C. Lieb (mlieb@ecjlaw.com)
                                                     9401 Wilshire Boulevard, Ninth Floor
                                                     Beverly Hills, California 90212-2974
                                                     (310) 273-6333
                                                     Attorneys for Plaintiff Sanmina Corporation

      Dated: July 27, 2020                       MINTZ, LEVIN, COHN, FERRIS, GLOVSKY AND
                                                 POPEO, P.C.

                                                 By: /s/ Daniel J. Herling
                                                     Daniel J. Herling (djherling@mintz.com)
                                                     Chrysler Center
                                                     666 Third Avenue
                                                     New York, New York 10017
                                                     (212) 935-3000
                                                     Attorneys for Defendant Dialight plc

      SO ORDERED.

      Dated: New York, New York
                   July 27, 2020



                                                 By:
                                                       Katherine Polk Failla
                                                       United States District Judge
This confidentiality agreement does not bind the Court or any of its
personnel. The Court can modify this stipulation at any time. The Court
will retain jurisdiction over the terms and conditions of this agreement only
for the pendency of this litigation. Any party wishing to make redacted or
sealed submissions shall comply with Rule 6(A) of this Court's Individual
Rules of Civil Procedure. This Order shall be filed in both cases.
